 



EXHIBIT 10.9
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of August 10, 2005, between Therma-Wave, Inc., a
Delaware corporation (the “Company”), and Boris Lipkin (“Executive”).
     WHEREAS, Executive and the Company entered into an employment agreement on
February 5, 2003, as amended (the “Original Agreement”);
WHEREAS, the Original Agreement was amended on August 21, 2003 and March 25,
2004;
     WHEREAS, on March 25, 2004, the Compensation Committee of the Company’s
Board of Directors approved an increase in the severance payable to Executive
under the Original Agreement, in the event Executive’s employment with the
Company is terminated by the Company for Cause (as defined below) or by
Executive for Good Reason (as defined below) within 24 months of a Change of
Control (as defined below);
     WHEREAS, the amendment dated March 25, 2004 did not accurately reflect the
Compensation Committee’s change;
     WHEREAS, the Executive and the Company’s Board of Directors wishes to amend
and restate the Original Agreement as set forth below.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Employment. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the date hereof and ending as
provided in Section 5 hereof (the “Employment Period”).
     2. Position and Duties.
          (a) During the Employment Period, Executive shall serve as the
President and Chief Executive Officer of the Company and shall have the normal
duties, responsibilities, functions and authority of the President and Chief
Executive Officer, subject to the power and authority of the Board to expand or
limit such duties, responsibilities, functions and authority and to overrule
actions of officers of the Company. During the Employment Period, Executive
shall render such administrative, financial and other executive and managerial
services to the Company and its Subsidiaries, which are consistent with
Executive’s position as the Board may from time to time direct.
          (b) During the Employment Period, Executive shall report to the Board
and shall devote his best efforts and his full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and

 



--------------------------------------------------------------------------------



 



its Subsidiaries. Executive shall perform his duties, responsibilities and
functions to the Company and its Subsidiaries hereunder to the best of his
abilities in a diligent, trustworthy, professional and efficient manner and
shall comply with the Company’s and its Subsidiaries’ policies and procedures in
all material respects.
          (c) For purposes of this Agreement, “Subsidiaries” shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one of more Subsidiaries.
     3. Compensation and Benefits.
          (a) During the Employment Period, Executive’s base salary shall be
$400,000 per annum or such other rate as the Board may determine from time to
time (as adjusted from time to time, the “Base Salary”), which salary shall be
payable by the Company in regular installments in accordance with the Company’s
general payroll practices (in effect from time to time). In addition, during the
Employment Period, Executive shall be entitled to participate in all of the
Company’s employee benefit programs for which senior executive employees of the
Company and its Subsidiaries are generally eligible (together with the COBRA
Benefits defined below, the “Benefits”).
          (b) During the Employment Period, the Company shall reimburse
Executive for all reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
          (c) In addition to the Base Salary, for each of the Company’s fiscal
years, Executive will be eligible to earn a bonus of up to 50% of his Base
Salary (the “Bonus”) based on the Company achieving certain corporate
performance goals and Executive achieving certain individual goals. Each of the
target amount of the Bonus, the corporate performance goals and the individual
goals shall be set annually by the Board.
          (d) During the Employment period, the Company shall provide Executive
with an automobile allowance in amount of $1000 per month (the “Automobile
Allowance”) to be used as Executive determines is necessary for the use and
maintenance of an automobile (including but not limited to lease payments,
licenses, insurance, gasoline and repairs).
          (e) All amounts payable to Executive as compensation hereunder shall
be subject to all required and customary withholding by the Company.
     4. Stock Options. Executive has been granted options for the purchase of
1,000,000 shares of common stock of the Company. The term, vesting and other
provisions relating to such options are set forth in and governed by stock
option agreements and the Company’s

-2-



--------------------------------------------------------------------------------



 



stock option plan. Notwithstanding anything in the option agreements, the
vesting of all of Executive’s options (whether granted prior to the date of this
Agreement or a future date) shall be accelerated and the options shall become
immediately exercisable upon a Change of Control (as defined below).
     5. Termination.
          (a) The Employment Period (i) shall terminate upon Executive’s
resignation (other than for Good Reason) or death, (ii) shall terminate upon
Executive’s Disability, (iii) may be terminated by the Company at any time for
Cause (as defined below) or without Cause and (iv) may be terminated by
Executive for Good Reason.
          (b) If the Employment Period is terminated by the Company without
Cause or by Executive for Good Reason, Executive shall be entitled to receive
the Base Salary, the Automobile Allowance and those certain benefits to which
Executive shall be entitled under the Consolidated Omnibus Budget Reconciliation
Act of 1985 upon Executive’s timely submission of an appropriate application to
the applicable insurance carrier and such insurance carrier’s acceptance of such
application (the “COBRA Benefits”) to be paid for by the Company (collectively,
the “Severance Payment”), in each case until the date which is six (6) months
after the date of such termination (the “Severance Period”); provided that the
portion of the Bonus that Executive would have been entitled to receive for the
fiscal year in which the Severance Period terminates shall be reduced
proportionately by the ratio of the number of days of such fiscal year not
included in the Severance Period to the total number of days in such fiscal
year. If the Employment Period is terminated by the Company without Cause or by
Executive for Good Reason at any time within 24 months following a Change of
Control (as defined below), Executive shall be entitled to receive the Severance
Payment until the date which is 24 months after the date of such termination
(the “Change of Control Severance Period”); provided, however, that Executive
shall not be entitled to receive any portion of his Bonus for the fiscal year in
which the Change of Control Severance Period terminates. The Severance Payment
will be payable at such times as such payments would have been payable had
Executive not been terminated. Notwithstanding this provision, Executive shall
be entitled to receive the COBRA Benefits following the Severance Period or the
Change of Control Severance Period for the maximum time allowed under applicable
law to the extent Executive pays for such COBRA Benefits. Notwithstanding
anything in this Agreement to the contrary, the Company shall have no obligation
to pay any part or all of the Severance Payment if at any time during the
Severance Period or the Change of Control Severance Period Executive is in
breach of Sections 6 through 9 hereof. If the Employment Period is terminated
for any of the foregoing reasons, the Severance Payment shall be reduced by
fifty percent (50%) of the amount of any compensation Executive receives in
respect of any other employment during the Severance Period or the Change of
Control Severance Period. Upon request from time to time, Executive shall
furnish the Company with a true and complete certificate specifying any such
compensation due to or received by him. As a condition to the Company’s
obligations (if any) to make the Severance Payment pursuant to this
Section 5(b), Executive will execute and deliver a general release substantially
in the form of Exhibit A attached hereto.
          (c) If the Employment Period is terminated as a result of Executive’s
Disability, Executive shall be entitled to receive the Severance Payment until
the date, which is twelve (12) months

-3-



--------------------------------------------------------------------------------



 



after the date of such termination (the “Disability Severance Period”).
Notwithstanding this provision, Executive shall be entitled to receive the COBRA
Benefits following the Disability Severance Period for the maximum time allowed
under applicable law to the extent Executive pays for such COBRA Benefits.
          (d) If the Employment Period is terminated by the Company for Cause or
is terminated upon Executive’s resignation (other than for Good Reason) or
death, Executive shall be entitled to receive the Base Salary through the date
of termination. If the Employment Period is terminated by Executive’s death, the
Board may, in its good faith determination, grant Executive the pro rata portion
of Executive’s Bonus that Executive would have received if Executive had
remained living until such Bonus had been granted.
          (e) Except as specifically provided herein, all of Executive’s rights
to Benefits and bonuses which accrue or become payable after the termination of
the Employment Period shall cease upon such termination.
          (f) For purposes of this Agreement, “Disability” shall mean any
physical or mental illness or incapacity of Executive if, as reasonably
determined by the Board in good faith, such illness or incapacity results in
Executive’s inability to perform his full-time duties and responsibility for the
Company (i) for a period of three consecutive months, (ii) for a period of six
(6) months in any twelve (12) month period, or (iii) at such time when
satisfactory medical evidence exists that Executive has a physical or mental
illness or incapacity that will likely prevent him from returning to the
performance of his work duties for six (6) months or longer.
          (g) For purposes of this Agreement, “Cause” shall mean (i) the
commission of a felony or any other act or omission involving dishonesty,
disloyalty or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers, (ii) conduct tending to bring the Company
or any of its Subsidiaries into substantial public disgrace or disrepute, (iii)
substantial and repeated failure to perform duties as reasonably direct by the
Board, (iv) gross negligence or willful misconduct with respect to the Company
or any of its Subsidiaries, or (v) any other material breach of this Agreement.
          (h) For purposes of this Agreement, “Good Reason” shall mean the
occurrence (without Executive’s consent) of any one of the following acts by the
Company, or failure by the Company to act: (i) the assignment to Executive of
duties that represent a substantial adverse alteration in the nature or status
of his responsibilities as a senior executive officer of the Company, except in
the event Executive is unable to or fails to perform his normal full-time duties
and responsibility with the Company as a result of incapacity due to physical or
mental illness or incapacity; (ii) a reduction in the Base Salary as in effect
on the date hereof if there is not also a reduction in the base salaries of a
majority of the Company’s other senior executives; (iii) the relocation of the
Company’s principal executive offices to a location outside the San Francisco
Area (which includes the counties of San Francisco, Alameda, Santa Clara, Contra
Costa, San Mateo and Marin) or the Company’s requiring Executive to be based
anywhere other than the Company’s principal executive offices (but not including
required travel on the Company’s business); (iv) after a Change of Control
Executive (A) is not subsequently offered a comparable position to that of
President and Chief Executive Officer with comparable Base Salary, Bonus and
Benefits

-4-



--------------------------------------------------------------------------------



 



(a “Comparable Position”) or (B) is offered and accepts a Comparable Position
but, within 24 months of the Change of Control, terminates his employment in
such Comparable Position for any of the reasons listed in clauses (i)-(iii) or
(v) of this Section 5(h); or (v) the wrongful failure by the Company to pay to
Executive any portion of the Base Salary, Bonus, Automobile Allowance or
Benefits, or to pay to Executive any portion of an installment of deferred
compensation or Benefits under any deferred compensation or benefits program of
the Company, within 45 days of the date such Base Salary, Bonus, Automobile
Allowance, compensation or Benefit is due.
          (i) For purposes of this Agreement, “Change of Control” shall mean any
transaction involving the Company and an Independent Third Party or affiliated
group of Independent Third Parties pursuant to which such party or parties
acquire (i) a majority of the outstanding shares of capital stock of the Company
entitled to vote in the election of the Board (whether by merger, consolidation
or sale or transfer of the Company’s capital stock) or (ii) all or substantially
all of the Company’s assets determined on a consolidated basis.
          (j) For purposes of this Agreement, “Independent Third Party” means
any person who, immediately prior to the contemplated transaction, does not own
in excess of 5% of the capital stock on a fully diluted basis, who is not
controlling, controlled by or under common control with any such 5% owner of the
capital stock and who is not the spouse or descendant (by birth or adoption) of
any such 5% owner of the capital stock).
     6. Confidential Information and Right to Company Materials.
          (a) Executive acknowledges that the information, observations and data
(including Trade Secrets as defined below) obtained by him while employed by the
Company and its Subsidiaries concerning the business or affairs of the Company,
Sensys Instruments Corporation or any other Subsidiary (“Confidential
Information”) are the property of the Company or such Subsidiary. Therefore,
Executive agrees that he shall not disclose to any unauthorized person or use
for his own purposes any Confidential Information without the prior written
consent of the Board, unless and to the extent that the Confidential Information
becomes generally known to and available for use by the public other than as a
result of Executive’s acts or omissions. Executive shall deliver to the Company
at the termination or expiration of the Employment Period, or at any other time
the Company may reasonably request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) embodying or relating to the Confidential Information, Work
Product (as defined below) or the business of the Company, Sensys Instruments
Corporation or any other Subsidiaries which he may then possess or have under
his control.
          (b) Executive agrees that all styles, designs, lists, materials,
books, files, reports, correspondence, data, records, and other documents
pertaining to his employment or to any confidential information referred to
above (“Company Material”) used or prepared by, or made available to, Executive,
shall be and shall remain the property of the Company or its designees. Upon the
termination of Executive’s employment or the expiration of this Agreement, all
Company Materials shall be returned immediately to the Company, and Executive
shall not make or retain any copies or excerpts thereof.

-5-



--------------------------------------------------------------------------------



 



          (c) Executive represents and warrants to the Company that Executive
took nothing with him which belonged to any former employer when Executive left
his prior position and that Executive has nothing that contains any information,
which belongs to any former employer. If at any time Executive discovers this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer. The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.
     7. Intellectual Property, Inventions and Patents. Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether above or jointly with others) while employed by the
Company or its predecessor and its Subsidiaries, whether before or after the
date of this Agreement (“Work Product”), belong to the Company or such
Subsidiary. Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after the Employment Period) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).
     8. Protection of Trade Secrets. Executive acknowledges and agrees with the
Company that Executive’s services to the Company require the use of information
including a formula, pattern, compilation, program, device, method, technique,
or process that the Company has made reasonable efforts to keep confidential and
that derives independent economic value, actual or potential, from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use (“Trade Secrets”). Executive further acknowledges and
agrees that the Company would be irreparably damaged if Executive were to
provide similar services requiring the use of such Trade Secrets to any person
or entity competing with the Company or engaged in a similar business. Executive
accordingly covenants and agrees with the Company that during the period
commencing with the date of this Agreement and ending on the second anniversary
of the date of the termination of Executive’s employment with the Company (the
“Protection Period”), Executive shall not, directly or indirectly, either for
himself or for any other individual, corporation, partnership, joint venture or
other entity, participate in any business in the United States, Europe, China,
Japan, Korea, Singapore and Taiwan in which he would be required to employ,
reveal, or otherwise utilize Trade Secrets used hereafter by the Company but
prior to the Executive’s termination. For purposes of this Agreement, the term
“participate in” shall include, without limitation, having any direct or
indirect interest in any corporation, partnership, joint venture or other
entity, whether as a sole proprietor, owner, stockholder, partner, joint
venturer, creditor or otherwise, or rendering any direct or indirect service or
assistance to any individual, corporation, partnership, joint venture and other
business entity (whether as a director, officer, manager, supervisor, employee,
agent, consultant or otherwise).
     9. Nonsolicitation. During the Protection Period, Executive shall not
(i) induce or attempt to induce any employee of the Company to leave the employ
of the Company, or in any way

-6-



--------------------------------------------------------------------------------



 



interfere with the relationship between the Company and any employee thereof, or
(ii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company to cease doing business with the Company
(including, without limitation, making any negative statements or communications
concerning the Company).
     10. Executive’s Representations. Executive hereby represents and warrants
to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.
     11. Survival. Sections 5 through 19 shall survive and continue in full
force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
     12. Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
Boris Lipkin
412 Sand Hill Circle
Menlo Park, CA 94025
Notices to the Company:
Therma-Wave, Inc.
1250 Reliance Way
Fremont, California 94539
With a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attn: Matthew W. Sonsini
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

-7-



--------------------------------------------------------------------------------



 



     13. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
     14. Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     15. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
     16. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     17. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.
     18. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.
     19. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            THERMA-WAVE, INC.
      By:   /s/ Joseph J. Passarello         Its: Senior Vice President and
Chief Financial
Officer       
        /s/ Boris Lipkin         Boris Lipkin  

-9-



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
     I, Boris Lipkin, in consideration of and subject to the performance by
Therma-Wave, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”), of its obligations under the Amended and Restated Employment
Agreement, dated as of August 10, 2005 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and its affiliates and all
present and former directors, officers, agents, representatives, employees,
successors and assigns of the Company and its affiliates and the Company’s
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided below.
     1. I understand that any payments or benefits paid or granted to me under
paragraph 5(b) of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in paragraph 5(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. I also acknowledge and represent that I have received
all payments and benefits that I am entitled to receive (as of the date hereof)
by virtue of any employment by the Company.
     2. Except as provided in paragraph 4 below and except for the provisions of
my Employment Agreement which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of

A-1



--------------------------------------------------------------------------------



 



emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).
     3. I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.
     4. I agree that this General Release does not waive or release any rights
or claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
     5. In signing this General Release, I acknowledge and intend that it shall
be effective as a bar to each and every one of the Claims hereinabove mentioned
or implied. I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.
     6. I represent that I am not aware of any claim by me other than the claims
that are released by this Agreement. I acknowledge that I am familiar with the
provisions of California Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
     Being aware of such provisions of law, I agree to expressly waive any
rights I may have thereunder, as well as under any other statute or common law
principles of similar effect.
     7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
     8. I agree that I will forfeit all amounts payable by the Company pursuant
to the Agreement if I challenge the validity of this General Release. I also
agree that if I violate this

A-2



--------------------------------------------------------------------------------



 



General Release by suing the Company or the other Released Parties, I will pay
all costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees, and return all payments received
by me pursuant to the Agreement.
     9. I agree that this General Release is confidential and agree not to
disclose any information regarding the terms of this General Release, except to
my immediate family and any tax, legal or other counsel I have consulted
regarding the meaning or effect hereof or as required by law, and I will
instruct each of the foregoing not to disclose the same to anyone.
     10. Any non-disclosure provision in this General Release does not prohibit
or restrict me (or my attorney) from responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the National Association of Securities Dealers, Inc.
(NASD), any other self-regulatory organization or governmental entity.
     11. I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Company upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts.
     12. I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.
     13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
     14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

A-3



--------------------------------------------------------------------------------



 



     BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
          (a) I HAVE READ IT CAREFULLY;
          (b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;
          (c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
          (d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING
IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN
NOT TO DO SO OF MY OWN VOLITION;
          (e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON          ,           TO CONSIDER IT
AND THE CHANGES MADE SINCE THE          ,           VERSION OF THIS RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;
          (f) THE CHANGES TO THE AGREEMENT SINCE          ,           EITHER ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST.
          (g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
          (h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
          (i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT

A-4



--------------------------------------------------------------------------------



 



     IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

                DATE: _______, 20__        Boris Lipkin           

A-5